UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-6328


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ISMALIUS JARON WHITE,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Louise W. Flanagan,
District Judge. (4:06-cr-00068-FL-1; 4:11-cv-00083-FL)


Submitted:   May 30, 2013                  Decided:   June 5, 2013


Before SHEDD, DIAZ, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ismalius Jaron White, Appellant Pro Se.          Edward D. Gray,
Assistant United States Attorney, Thomas D. Anglim, J. Frank
Bradsher, Michael Gordon James, OFFICE OF THE UNITED STATES
ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Ismalius       Jaron      White        seeks    to     appeal      the   district

court’s    order      accepting       the       recommendation            of   the   magistrate

judge and denying relief on his 28 U.S.C.A. § 2255 (West Supp.

2012) motion         and   the    order      denying         his    motion      to   reconsider

under Fed. R. Civ. P. 59(e).                         The orders are not appealable

unless    a    circuit       justice       or    judge       issues        a   certificate     of

appealability.        28 U.S.C. § 2253(c)(1)(B) (2006).                          A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                             28 U.S.C. § 2253(c)(2)

(2006).       When the district court denies relief on the merits, a

prisoner       satisfies         this       standard          by         demonstrating       that

reasonable      jurists        would        find       that        the     district        court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                         When the district court

denies     relief       on     procedural            grounds,        the       prisoner       must

demonstrate      both      that      the    dispositive            procedural        ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                     Slack, 529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that White has not made the requisite showing.                                 Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                    We

dispense      with     oral      argument         because          the     facts     and    legal

                                                 2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3